Action to recover damages for the conversion of certain certificates of stock in the appellant corporations or, in the alternative, to compel said corporations to restore respondent’s name on their books as the owner of the said shares of stock, to issue new certificates to respondent representing the said shares, and to pay respondent all accrued dividends on the said shares. The appeal as limited by appellants’ brief is (1) from so much of an order entered May 26, 1958 as denied appellants’ cross motion for judgment on the pleadings dismissing the first and second causes of action as to the individual appellants and the second cause of action as to the corporate appellants, and (2) from so much of an order entered July 8, 1958 as resettled the order of May 26, 1958. Order entered July 8, 1958 insofar as appealed from affirmed, with $10 costs and disbursements. No opinion. Appeal from order entered May 26, 1958 dismissed, without costs. (Cf. Matter of Lee, 6 A D 2d 897.) Wenzel, Acting P. J., Beldoek, Murphy, Hallinan and Kleinfeld, JJ., concur.